Citation Nr: 0810465	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  04-32 305	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The veteran served on active duty from June 1946 to May 1947 
and from October 1950 to October 1952.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a February 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  In March 2007 the Board remanded the case for further 
development.  The requested development has been completed 
and the case has been returned to the Board for further 
appellate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran has a current diagnosis of PTSD.

3.  The veteran did not serve in combat.

4.  There is no competent evidence of record showing that the 
stressors, claimed to be associated with the veteran's PTSD, 
actually occurred.

5.  There is no competent evidence of record showing that the 
veteran's PTSD is either etiologically linked to his service-
connected hearing loss or that it is aggravated by his 
service-connected hearing loss.


CONCLUSION OF LAW

PTSD was not incurred in active service and is not 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for Department of Veterans Affairs (VA) 
benefits.  

In reviewing the veteran's claim of entitlement to service 
connection for PTSD, the Board observes that the RO issued 
VCAA notices to the veteran in July 2003, November 2003, 
March 2006 and May 2007, which informed him of the evidence 
generally needed to support claims of entitlement to service 
connection; what actions he needed to undertake; the need to 
submit any evidence in his possession that pertained to the 
claim; and how the VA would assist him in developing his 
claim.  The March 2006 letter informed him of the evidence 
needed for the assignment of evaluations and effective dates 
for initial awards of service connection.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The July and November 
2003 VCAA notices were issued prior to the February 2004 
rating decision from which the instant appeal arises.  Thus, 
the Board concludes that the RO provided appropriate notice 
of the information or evidence needed in order to 
substantiate the claim prior to the initial decision.  In 
view of this, the Board finds that VA's duty to notify has 
been fully satisfied with respect to this claim.  

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  A VA medical 
examination report and service medical records are of record, 
as well as VA treatment records and were reviewed by both the 
RO and the Board in connection with the veteran's claim.  
There remains no issue as to the substantial completeness of 
the veteran's claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2007).  Any duty 
imposed on the VA, including the duty to assist and to 
provide notification, has been met.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  

Analysis

The veteran contends that his currently diagnosed PTSD is the 
result of having witnessed the mortal wounding of his 
commanding officer when an artillery gun misfired.  
Alternatively, he alleges that his service-connected hearing 
loss disability aggravates his PTSD. 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including psychosis).

Service connection for PTSD in particular requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (as amended by 64 Fed. Reg. 32,807-32,808 (1999)) 
(effective March 7, 1997) (implementing the decision in Cohen 
v. Brown, 10 Vet. App. 128 (1997)).  See 38 U.S.C.A. 
§ 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat 
veterans).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence of 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Review of the record reveals ongoing diagnoses of PTSD, first 
diagnosed by VA psychiatrists as early as January 2003.  VA 
treatment records and examination report and both VA and 
private treatment records also contain medical opinions 
relating the diagnosis of PTSD to the veteran's claimed in-
service stressor.  Therefore, the Board finds that the 
veteran does have a credible current PTSD diagnosis.  

Pursuant to VA regulation, the evidence necessary to 
establish the occurrence of a recognizable stressor during 
service to support a diagnosis of PTSD will vary depending 
upon whether the veteran engaged in "combat with the enemy."  
See Gaines v. West, 11 Vet. App. 353 (1998) (Board must make 
a specific finding as to whether the veteran engaged in 
combat).  The Board emphasizes that although medical evidence 
appears to relate the diagnosis of PTSD to an in-service 
stressor, such after-the-fact medical nexus evidence cannot 
also be the sole evidence of the occurrence of the claimed 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 396 (1996).

Based on the veteran's military records, the Board finds that 
he did not engage in combat.  Indeed, the veteran does not 
contend that he engaged in combat.  Through reviewing the 
veteran's VA treatment records, as well as his written 
statements, the Board notes that the veteran alleges being 
traumatized during training in the summer of 1952, by 
witnessing his commanding officer being mortally wounded when 
an artillery gun misfired.  

Considering the evidence of record, the Board finds no 
evidence to corroborate the veteran's statements regarding 
his alleged stressor.  Moreover, attempts to verify the 
claimed stressor through the National Personnel Records 
Center (NPRC) and the U.S. Armed Service Center for Research 
of Unit Records (USASCRUR) have been unsuccessful.  USASCRUR 
specifically noted that they were unable to verify the death 
of the veteran's commanding officer at Fort Ord without that 
officer's name.  Although USASCRUR indicated further research 
might be possible if the veteran provided the name of the 
commanding officer and suggested a morning report search be 
conducted, the veteran has indicated that he is unable to 
provide additional evidence.  A morning report search of the 
veteran's unit would not assist in corroborating his alleged 
stressor.  

Accordingly, pursuant to VA regulation, the record must 
contain credible supporting evidence that the claimed in-
service stressor occurred.  38 C.F.R. § 3.304(f).  In this 
case, there is no such credible supporting evidence 
concerning the veteran's alleged stressor.  Therefore, in the 
absence of credible evidence corroborating the veteran's 
statements during treatment and his testimony regarding his 
in-service stressors, the Board cannot conclude that the 
requirements of 38 C.F.R. § 3.304(f) have been met.  

Likewise, although the veteran contends that his service-
connected bilateral hearing loss aggravates his diagnosed 
PTSD, the Board finds that the preponderance of the evidence 
is against his claim.  While the evidence reveals that he has 
a current PTSD diagnosis, the preponderance of the competent 
evidence of record does not etiologically link the veteran's 
PTSD to his service-connected bilateral hearing loss.  In 
fact, the examiner who conducted the May 2007 VA psychiatric 
examination, after reviewing the veteran's claims file, 
opines that the veteran's PTSD is likely a result of the 
veteran's alleged stressor and notes that the veteran denied 
during the course of the evaluation that his PTSD symptoms 
were aggravated by his hearing loss, he did concede that his 
depression was directly related o the hearing loss.  The 
physician further diagnoses PTSD with military, and post-
military trauma and also diagnoses depression secondary to 
marked hearing loss.

Although the veteran believes his currently diagnosed PTSD is 
the result of his alleged in-service stressor or is secondary 
to his service-connected bilateral hearing loss through 
aggravation, he is not competent to provide evidence that 
requires medical knowledge.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Accordingly, the claim for service connection for 
PTSD must be denied. 38 U.S.C.A. § 5107(b).


ORDER

Service connection for PTSD is denied.



____________________________________________
K. M. MORGAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


